Citation Nr: 1814464	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for end stage renal failure with dialysis, to include as secondary to hepatitis C.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in November 2016.  A copy of the transcript of the hearing has been associated with the record.

The issue of service connection for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's hepatitis C was caused by her service.  

2.  The most probative evidence of record indicates that the Veteran's renal failure is proximately due to her service connected hepatitis C.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for renal failure have been met.  38 U.S.C. 
§ 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to service connection for hepatitis C and for renal failure on a secondary basis, because they are granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Secondary service connection may also be granted for a disability that is caused or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
 (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See M21-1, VA Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section H.2.e. 

In December 2010 the Veteran claimed service connection for hepatitis C and renal failure as secondary to hepatitis C.  An October 2013 VA examination report indicated that a diagnosis of hepatitis C was provided in 1991. 

The Veteran has asserted that her hepatitis C is related to being stuck by a needle during an incident in 1977.  The Veteran has asserted that the incident in 1977 occurred because she was a nurse for the Navy, and during her duties she was exposed to excessive blood and uncontrolled needles.  The Veteran's enlistment examination in February 1976 and separation examination in February 1980 do not indicate any presence of hepatitis C or symptoms of renal failure.  However, the Veteran's DD 214 confirms that she was a hospital corpsman for the Navy between 1976 and 1980.  Therefore, the Board concedes that the Veteran's duties would have exposed her to being stuck with needles in service and other bodily fluids.  Accordingly, there is a current disability and an in-service event.  See Holton, 557 F.3d at 1366.  The remaining issue, therefore, is nexus.

The Veteran underwent a VA examination in October 2013.  The examiner diagnosed hepatitis C, but found her only risk factor to be a blood transfusion she underwent when she was a child.  The examiner found it was less likely than not that the Veteran's hepatitis C was caused by her in service contentions of being stuck by a needle, as such was not recorded in her service records.  

Thereafter, a July 2014 statement from Dr. MO indicates that the Veteran has been a patient of his for years and that her hepatitis C in addition to her end stage renal failure were due to a needlestick while in service.  Dr. M.O. noted that the Veteran was treated for hepatitis C between 1991 and 1992.  

At the 2016 Board hearing, it was noted that the Veteran made Dr. MO aware of her medical history, to include the in-service incident and the splenectomy.

The Board finds that service connection for hepatitis C is warranted.  As noted above, the Board found a current disability and an in-service event.  Thus, the issue for resolution is nexus.  As the 2013 VA examiner based the negative nexus opinion on the lack of an in-service incident, that opinion is inadequate; the Board has found that the evidence of record supports a finding of an in-service incident.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Thus, no weight is assigned to that opinion.  To the contrary, the private medical opinion was based upon the in-service incident.  The Veteran has provided testimony that the physician was aware of her medical history.  As the examiner provided at least a minimal supporting explanation and the opinion was based upon accurate facts, the Board assigns that opinion probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in assigning probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's hepatitis C is related to her service.

Regarding the Veteran's claim for service connection for renal failure, a September 2008 private medical record notes a current diagnosis of kidney failure which requires dialysis.  As determined above, service connection is in effect for the Veteran's hepatitis C.  Therefore, the only remaining issue is whether the Veteran's renal disease is caused or aggravated by her hepatitis C.  In a March 2015 submission, Dr. MO opined that the Veteran's hepatitis C treatment likely caused and certainly aggravated the Veteran's kidney condition.  The Board finds this statement to be significantly probative as it was based upon current medical information and treatment of the Veteran and the doctor provided an explanation.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's kidney disease is related to his service connected hepatitis C.  


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for kidney disease, as secondary to service connected hepatitis C, is granted.  


REMAND

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017).

It is the established policy of VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2017). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion. Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. 
§§ 3.341 (a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board finds that remand is required regarding the TDIU claim for further development.  Specifically, the Veteran has stated that she is unable to work at her job as a banker as a result of her service connected disabilities.  See November 2016 Board hearing pp.11-12.  Because the VA examinations of record do not provide insight into whether the Veteran is unemployable due to the combined effect of his service-connected disabilities, the Board finds that remand is appropriate for a VA social and industrial survey in connection with the Veteran's TDIU claim, which would consider the cumulative impact only of the Veteran's service-connected disorders on her ability to work.

Second, remand is required to attempt to obtain Social Security Administration (SSA) records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  At her November 2016 Board hearing the Veteran indicated that she has been in receipt of disability benefits from the Social Security Administration (SSA) that are based on her hepatitis.  The Veteran's SSA records are not of record, and, as VA has a duty to obtain relevant SSA records, an attempt should be made to obtain the SSA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

4.  After all the above development has been completed, provide the Veteran a VA social and industrial survey by a VA social worker or other appropriate personnel.  The examiner must review the claims file.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to her service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on her ability to work.  The examiner should not consider the Veteran's age and any nonservice-connected disorders.  The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete explanation for any opinions expressed.  

The examiner shall be notified that the Veteran's service-connected disabilities are as follows:  hepatitis C and end stage renal failure. 

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


